Citation Nr: 1608599	
Decision Date: 03/03/16    Archive Date: 03/09/16

DOCKET NO.  15-11 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for a heart condition, including pericarditis and chest pains.

2.  Entitlement to service connection for a liver condition, including hepatitis.

3.  Entitlement to service connection for headaches.

4.  Entitlement to service connection for a respiratory condition characterized by shortness of breath.

5.  Entitlement to service connection for a lower back condition.

6.  Entitlement to service connection for a dental condition, including discolored teeth.

REPRESENTATION

Appellant represented by:	Massachusetts Department of Veterans' Services

ATTORNEY FOR THE BOARD

M. Caylor, Associate Counsel


INTRODUCTION

The Veteran had active naval service from June 1959 to March 1961 and from October 1961 to August 1962.  

This case comes before the Board of Veterans' Appeals (Board) from a July 2014 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran testified before the undersigned Veterans Law Judge (VLJ) during a December 2015 hearing; however, a transcript was unable to be produced.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

A January 2016 letter to the Veteran informed him that a transcript of his December 2015 Travel Board hearing was unable to be produced due to audio malfunctions in the Digital Audio Recording System (CARS).  The Veteran indicated that he would like to be rescheduled for a new Travel Board hearing at his local RO.

VA should schedule the Veteran for a new hearing on remand.

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a new Travel Board hearing before a member of the Board at his local RO.  Provide him and his representative notice of the scheduled hearing date as required under 38 C.F.R. § 20.704(b) (2015).  After the hearing, or if the request is withdrawn or the appellant fails to report, return the case to the Board for further appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




